DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application 
2.	This instant Office Action is in response to Amendment filed on 4/5/2021.
3.	Claims 6, 12, 14-22 were previously cancelled. 
4.	Claims 8 and 23 are currently cancelled. 
5.	Claims 1-5, 7, 9-11, and 13 numbered accordingly are allowed herein. 
6.	This Office Action is made Notice of Allowance.
Response to Arguments
7.	Applicant’s arguments regarding the amendment filed on 4/5/2021 have been fully considered; however in light of Applicant’s amendment that distinguish over the applied prior art references and produced allowable subject matter the arguments are considered moot and Notice of Allowance is issued herein. 
EXAMINER’S AMENDMENT
8.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The application has been amended as follows:
Independent claims 1 and 13 recites “the measurement results” which is a lack of antecedent basis; therefore to correct the lack of 
   AMENDMENTS TO THE CLAIMS
1. (Currently Amended) A method, performed in a network node of a first network, for designating one or more cells of a second network as neighbouring cells to the first network, the method comprising:
selecting a set of carriers employed in the second network based on a location of a wireless device;
transmitting information for the selected set of carriers employed in the second network to the wireless device served by the first network;
receiving measurement reports for respective ones of the set of carriers employed in the second network from the wireless device; and
determining neighbour cell relations between the first network and one or more cells of the second network based on the received measurement reports,
wherein the determining of neighbour cell relations between the first network and one or more cells of the second network comprises associating [[the]] measurement results and the location of the wireless device to a location in a location oriented map which defines cell geography of the second network, and further comprising using the cell geography of the second network disclosed by the location oriented map to determine when another wireless device becomes proximately located to the second network, and determining the second network has become available for migration by the other wireless device when it is determined that the other wireless device has become proximately located to the second network.
	
13. (Currently Amended) A network node configured for operation in a first network for designating one or more cells of a second network as neighbouring cells to the first network, the radio network node comprising:

radio circuitry arranged for transmission and reception of radio signals; 
processing circuitry configured to cause the network node to:
•    select a set of carriers employed in the second network based on a location of a wireless device;
•    transmit, using the radio circuitry, information for the selected set of carriers employed in the second network to the wireless device served by the first network;
•    receive, using the radio circuitry, measurement reports for respective ones of the set of carriers employed in the second network from the wireless device; and
•    determine neighbour cell relations between the first network and one or more cells of the second network based on the received measurement reports,
wherein the determining of neighbour cell relations between the first network and one or more cells of the second network comprises associating [[the]] measurement results and the location of the wireless device to a location in a location oriented map which defines cell geography of the second network, and further comprising using the cell geography of the second network disclosed by the location oriented map to determine when another wireless device becomes proximately located to the second network, and determining the second network has become available for migration by the other wireless device when it is determined that the other wireless device has become proximately located to the second network.
Allowable Subject Matter
1.	Claims 1-5, 7, 9-11, and 13 are allowed herein and numbered accordingly. 
2.	As to Independent Claims 1 and 13, the limitations recited in the claims along with its dependent claims are allowed because in combination with their dependent claims the closest prior arts, Liu et al. US 20160302203 hereafter Liu discloses in Section [0006] The base station determine one or more carrier sets with parameters and operations sets to configure UE for operation; Section [0028] The base station determines carriers and sends a first configuration signaling to the UE; the first configuration signaling identifies N secondary cells (SCells) carrier sets for configuration; Section [0048] The network configures the UE for inter-frequency neighbor cell measurements and interfrequency neighbor cell as SCell; Section [0069] The UE monitors a respective one of the CCs in each of the CC sets and takes measurements for the respective CC in reference to SCell and measurements for the SCells are reported to the base station-170. Note: per 0051 Also UE can monitor set of carriers per base station; However Liu does not teach location oriented map and cell geography of the second network.
	The prior art, SMITH et al. US 20140355570 hereafter Smith discloses in Section [0004] The eNodeB receive measurement report and position (i.e. location) information for the wireless devices; Section [0061] DSA components/eNodeB use the locations and movements of the wireless devices with respect to the cells/sectors to determine whether to initiate inter-network handover or other operations; Section [0321] Neighbor lists includes geographical coordinates of the cells/sectors and the cell/sector orientation may be used to identify neighbor cells for pre-selection; Section [0401] Configured to determine the wireless devices of the second communication network based on the proximity of the subscriber device to the geographical area;
	Yet, Smith does not teach determining neighbor cell relations between the first network and one or more cells of the second network associating measurement results and location of the wireless device in a oriented map and determining second network has become available for migration by the other wireless device.
	However, Liu in view of Smith do not render obvious in combination with other limitations in the independent claims the claim elements A method, performed in a network node of a first network, for designating one or more cells of a second network as neighbouring cells to the first network, the method comprising: selecting a set of carriers employed in the second network based on a location of a wireless device; transmitting information for the selected set of carriers employed in the second network to the wireless device served by the first network; receiving measurement reports for respective ones of the set of carriers employed in the second network from the wireless device; and determining neighbour cell relations between the first network and one or more cells of the second network based on the received measurement reports, wherein the determining of neighbour cell relations between the first network and one or more cells of the second network comprises associating the measurement results and the location of the wireless device to a location in a location oriented map which defines cell geography of the second network, and further comprising using the cell geography of the second network disclosed by the location oriented map to determine when another wireless device becomes proximately located to the second network, and determining the second network has become available for migration by the other wireless device when it is determined that the other wireless device has become proximately located to the second network.
Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the above mentioned claimed features along with other limitations as recited are allowed. 
The Examiner note that the entirety of each independent claims are the subject matter that renders each of the claims allowable, not solely the emphasized portion above. The dependent claims are allowable for at least the limitations of the corresponding parent independent claim (and/or their own required limitations).
Furthermore, for claims 1-5, 7, 9-11, and 13 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance. Therefore, claims 1-5, 7, 9-11, and 13 are allowed (as previously addressed).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

April 8, 2021
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477